ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's proposed amendment to Claim 15 filed July 20, 2021 will be entered.  The amendment corrects a small typographical error in the claim.  The corresponding claim objection to Claim 15 has consequently been withdrawn.
	
	
Terminal Disclaimers
The terminal disclaimers filed on July 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,868,843; 10,227,472; 10,233,302; 10,233,303; and 10,253,159 have been reviewed and are accepted.  The terminal disclaimers have been recorded.



Allowable Subject Matter
Claims 1 – 16 and 18 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: in light of the filing of the aforementioned terminal disclaimers on July 20, 2021, all obviousness-type double patenting rejections have been withdrawn.
With respect to the prior art, aerogel composition(s) comprising a silica-based framework and a reinforcement material which have (i) an onset of thermal decomposition of hydrophobic materials of 515°C or higher or (ii) T1-2:T3 and Q2-3:Q4 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/Primary Examiner, Art Unit 1768